Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities: Page 4, line 7 and page 5, line 2 recite “polyester copoblock amide (like Pebax)”.  This phrase should be changed to “polyether block amide block copolymer”, in order to correspond to amended claim 31, which now reads “polyether block amide block copolymer”.  Examiner agrees the revised wording is a more accurate description of PEBAX elastomers (see Arkema’s PEBAX brochure (published 2018, page 2, 1st paragraph).  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Biteau (US Patent Application 2012/0013979 A1, published 19 Jan. 2012, hereinafter Biteau) in view of Matano et al. (US Patent Application 2007/0196646 A1, published 23 Aug. 2007, hereinafter .
Regarding claims 16-25 and 29, Biteau teaches a laminated optical element comprising lens 10 including unifocal, bifocal, etc. lens laminated to functional film 1 by pressure sensitive adhesive 20 (Abstract and paragraphs 0023, 0048-0049, and 0056-0057 and Figure 4d).  Biteau teaches the functional film is a polarizing film (paragraph 0021).
Biteau does not disclose the pressure sensitive adhesive as claimed.
Matano teaches a pressure sensitive adhesive for sticking together a wave-shielding film (base element) and an optically functional film (Abstract).  Matano teaches that his pressure sensitive adhesive comprises an acrylic copolymer (paragraph 0015), a tackifier (paragraph 0039), and a silane coupling agent (paragraph 0039).  Matano teaches an adhesive film thickness of 25 [Symbol font/0x6D]m (paragraph 0064).  Matano teaches that his films have storage moduli of between 0.77x105 and 1.56x105 Pa at 70⁰C (Table 1); therefore, the storage moduli would necessarily be below 1.6x105 Pa at 85⁰C.  Further, Matano teaches his films have dry adhesive strengths of 19.5 to 41.7 N/25 mm (Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the pressure sensitive adhesive as taught by Matano to attach a functional film to a lens as taught by Biteau.  Matano teaches that his pressure 
Biteau in view of Matano does not disclose the inclusion of an acrylate polymer with tricyclic monomers, the type or amount of silane coupling agent, nor the wet peel force strength of the pressure sensitive adhesive.
Okamoto teaches the inclusion of a (meth)acrylic polymer with monomers with tricyclic or higher alicyclic structure having a molecular weight of 1,000 to 30,000 daltons (Abstract).  Okamoto teaches that this (meth)acrylic polymer is 2 to 70 parts by weight based on 100 parts by weight of the acrylic polymer (paragraph 0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a (meth)acrylic polymer with tricyclic or higher monomers as taught by Okamoto in the pressure sensitive adhesive for optical lenses of Biteau in view of Matano.  Okamoto teaches that the inclusion of the (meth)acrylic polymer with tricyclic or higher monomers improves the adhesiveness of the pressure sensitive adhesive (paragraph 0044) and this polymer functions as a tackifying resin (paragraph 0042).
Mizutani teaches the inclusion of [Symbol font/0x67]-glycidoxypropyltrimethoxysilane as a silane coupling agent, and the coupling agent is present in the amount of 0.01 to 5 parts by weight based on 100 parts by weight of the acryl-based base polymer (paragraph 0079).
Applicant classifies an epoxy-group-containing silane coupling agent as an alkoxysilyl containing monomer (Specification, page 10, lines 17-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a silane compound of the type and amounts 
Biteau in view of Matano and further in view of Okamoto and further in view of Mizutani does not disclose the wet peel force strength of the pressure sensitive adhesive.
However, given that the pressure sensitive adhesive of Biteau in view of Matano and further in view of Okamoto and further in view of Mizutani has the same acrylic polymer, the same (meth)acrylic polymer, its molecular weight, and its amount, the same silane coupling agent and its amount as the claimed pressure sensitive adhesive, and the adhesive has the same storage modulus and dry peel strength as the claimed pressure sensitive adhesive, the pressure sensitive adhesive of Biteau in view of Matano and further in view of Okamoto and further in view of Mizutani would inherently have the same wet peel force strength and the same difference between dry and wet peel force strength as the claimed invention.

Claims 16-25 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Biteau (US Patent Application 2012/0013979 A1, published 19 Jan. 2012, hereinafter Biteau) in view of Mizutani et al. (WO 2014/091863, published 19 Jun. 2014, hereinafter Mizutani [Note: Text references to Mizutani are based on the corresponding US Patent Application 2015/0346408 A1, published 03 Dec. 2015]) and further in view of Okamoto et al. (US Patent Application 2013/0005911 A1, published 03 Jan. 2013, hereinafter Okamoto).

Biteau does not disclose the pressure sensitive adhesive as claimed.
Mizutani teaches a pressure sensitive adhesive for bonding optical components (Abstract and paragraphs 0028 and 0036).  Mizutani teaches the pressure sensitive adhesive has a storage modulus (G’) of 1.0x102 to 1x105 Pa at 80⁰C (claim 3); Mizutani teaches examples with storage modulus (G’) values between 1.3x103 to 5x104 Pa at 80⁰C (Table 1).  Mizutani teaches his pressure sensitive adhesive comprises an acryl-based polymer (paragraph 0065), a tackifier (paragraph 0080), and a silane coupling agent (paragraph 0079).  Mizutani teaches [Symbol font/0x67]-glycidoxypropyltrimethoxysilane as a silane coupling agent, and the coupling agent is present in the amount of 0.01 to 5 parts by weight based on 100 parts by weight of the acryl-based base polymer (paragraph 0079).  Mizutani teaches that the thickness of the adhesive layer is 3 to 30 [Symbol font/0x6D]m (paragraph 0041).  Mizutani teaches 40 and 60 [Symbol font/0x6D]m-thick protective (support) films of triacetyl cellulose on the two surfaces of the polarizer film (paragraph 0125).
Applicant classifies an epoxy-group-containing silane coupling agent as an alkoxysilyl containing monomer (Specification, page 10, lines 17-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the pressure sensitive adhesive as taught by Mizutani to attach a functional film to an eyeglass lens as taught by Biteau.  Mizutani teaches that his pressure sensitive adhesive provides excellent durability, excellent transparency, moderate 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the support films as taught by Mizutani to attach to the two surfaces of the polarizing film taught by Biteau.  Mizutani teaches that support films protect the polyvinyl alcohol polarizing film (paragraph 0125).
Biteau in view of Mizutani does not disclose the inclusion of an acrylate polymer with tricyclic monomers nor the dry and wet peel force strengths of the pressure sensitive adhesive.
Okamoto teaches the inclusion of a (meth)acrylic polymer with monomers with tricyclic or higher alicyclic structure having a molecular weight of 1,000 to 30,000 (Abstract).  Okamoto teaches that this (meth)acrylic polymer is 2 to 70 parts by weight based on 100 parts by weight of the acrylic polymer (paragraph 0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a (meth)acrylic polymer with tricyclic or higher monomers as taught by Okamoto in the pressure sensitive adhesive for optical lenses as taught by Biteau in view of Mizutani.  Okamoto teaches that the inclusion of the (meth)acrylic polymer with tricyclic or higher monomers improves the adhesiveness of the pressure sensitive adhesive (paragraph 0044) and this polymer functions as a tackifying resin (paragraph 0042).
Biteau in view of Mizutani and further in view of Okamoto does not disclose the dry and wet peel force strengths of the pressure sensitive adhesive.
However, given that the pressure sensitive adhesive for optical lenses of Biteau in view of Mizutani and further in view of Okamoto has the same acrylic polymer, the same .

Claims 16-25 and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Begon et al. (US Patent Application 2007/0195422 A1, published 23 Aug. 2007, hereinafter Begon) in view of Okamoto et al. (US Patent Application 2013/005911 A1, published 03 Jan. 2013, hereinafter Okamoto) and further in view of Mizutani et al. (WO 2014/091863, published 19 Jun. 2014, hereinafter Mizutani [Note: Text references to Mizutani are based on the corresponding US Patent Application 2015/0346408 A1, published 03 Dec. 2015]).
Regarding claims 16-18 and 21-25, Begon teaches a polarizing optical element comprising a transparent optical base element, a polarizing film, and a pressure sensitive adhesive (Abstract).  Begon teaches the polarizing optical element is an ophthalmic lens (paragraph 0001), such as a unifocal, bifocal, or progressive lens (paragraph 0019), or a semifinished lens (paragraph 0099).  Begon teaches that his pressure sensitive adhesive comprises polyacrylate (paragraph 0023) and a tackifier (paragraph 0023).  Begon teaches that the pressure sensitive adhesive has a low elastic modulus at room temperature, typically 103 to 107 Pa (paragraph 0020).  The storage modulus of his adhesive at the elevated temperature of 5 Pa.
Begon does not disclose the inclusion of an acrylate polymer with tricyclic monomers, the type or amount of silane coupling agent, nor the dry and wet peel force strength of the pressure sensitive adhesive.
Okamoto teaches the inclusion of a (meth)acrylic polymer with monomers with tricyclic or higher alicyclic structure having a molecular weight of 1,000 to 30,000 (Abstract).  Okamoto teaches that this (meth)acrylic polymer is 2 to 70 parts by weight based on 100 parts by weight of the acrylic polymer (paragraph 0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a (meth)acrylic polymer with tricyclic or higher monomers as taught by Okamoto in the pressure sensitive adhesive of Begon.  Okamoto teaches that the inclusion of the (meth)acrylic polymer with tricyclic or higher monomers improves the adhesiveness of the pressure sensitive adhesive (paragraph 0044) and this polymer functions as a tackifying resin (paragraph 0042).
Mizutani teaches the inclusion of [Symbol font/0x67]-glycidoxypropyltrimethoxysilane as a silane coupling agent, and the coupling agent is present in the amount of 0.01 to 5 parts by weight based on 100 parts by weight of the acryl-based base polymer (paragraph 0079).
Applicant classifies an epoxy-group-containing silane coupling agent as an alkoxysilyl containing monomer (Specification, page 10, lines 17-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a silane compound of the type and amounts 
Begon in view of Okamoto and further in view of Mizutani does not disclose the dry and wet peel force strengths of the pressure sensitive adhesive.
However, given that the pressure sensitive adhesive of Begon in view of Okamoto and further in view of Mizutani has the same acrylic polymer, the same (meth)acrylic polymer, its molecular weight, and its amount, the same silane coupling agent and its amount as the claimed pressure sensitive adhesive, and the adhesive has the same storage modulus as the claimed pressure sensitive adhesive, the pressure sensitive adhesive of Begon in view of Okamoto and further in view of Mizutani would inherently have the same wet peel force strength and the same difference between dry and wet peel force strength as the claimed invention.
Regarding claims 19-20, Begon in view of Okamoto and further in view of Mizutani teaches the elements of claim 16, and Begon teaches the thickness of his polyacrylate pressure sensitive adhesive is 20 microns (paragraph 0100)
Regarding claim 28, Begon in view of Okamoto and further in view of Mizutani teaches the elements of claim 16, and Begon teaches that the lens is a polythiourethane-based ophthalmic lens (paragraph 0093).
Regarding claims 29-32, Begon in view of Okamoto and further in view of Mizutani teaches the elements of claim 16, and Begon teaches the use of a 3-layer polarizing film, composed of a polyvinyl alcohol (PVA) film between two cellulose triacetate (TAC) films with .

Response to Arguments
Applicant's arguments filed 14 Jan. 2021 have been fully considered, but they were not persuasive. 
Applicant amended claims 16, 17, 22, 24, 25, and 31 and cancelled claims 26-27.
Applicant argues that the teachings of Okamoto and Mizutani do not relate to the field of optical lenses, but instead their inventions are directed at panels and displays.
However, even though these references may be from a different field of endeavor, they are reasonably pertinent given that as set forth in the present specification, applicants are trying to solve an adhesion issue by using a pressure sensitive adhesive that prevents delamination and is durable (page 1, lines 11-13, 29-30, and 35-36) and each of Matano, Okamoto, and Mizutani disclose pressure sensitive adhesives that have improved adhesiveness and/or durability (Matano – paragraphs 0009, 0020, Okamoto – paragraphs 0011, 0044, Mizutani – paragraphs 0041, 0042).
Further, Biteau and Begon both teach the use of acrylic pressure sensitive adhesives for laminating functional layers onto ophthalmic lenses/ametropy-correcting lenses.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787